DETAILED ACTION
This Office action is in response to the Application filed on January 7, 2020, which is a National Stage of International Application No. PCT/JP2017/038455, filed October 25, 2017, which claims priority to Japanese Patent Application No. 2017-136952, filed July 13, 2017. Applicant has amended claims 1-12 via preliminary amendment. An action on the merits follows. Claims 1-12 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because is greater than 150 words length (undue length). Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OAMI et al. (US PG  Publication No. 2016/0239714 A1), hereafter referred to as OAMI.

Regarding claim 1, OAMI discloses an analysis apparatus (Par. [0001]: a passenger counting device and a passenger counting method for counting the number of passengers on a vehicle) comprising:
at least one memory configured to store one or more instructions; and
at least one processor configured to execute the one or more instructions to (Par. [0115]: the respective components of the passenger counting device illustrated in FIG. 1 and FIG. 11 are achieved by hardware resources exemplary illustrated in FIG. 13. More specifically, a configuration illustrated in FIG. 13 includes a CPU 20, a RAM (Random Access Memory) 21, a ROM (Read Only Memory) 22, an external connection interface 23, and a storage medium 24. The CPU 20 reads various software programs (computer programs) stored in the ROM 22 or the storage medium 24, and writes the software programs in the RAM 21 and executes the software programs to manage the entire operation of the passenger counting device):
detect persons from a first image generated by a first camera for capturing a vehicle passing through a road;
detect the number of occupants in the vehicle captured in the first image, on the basis of a detection result of the first image;
detect persons from a second image generated by a second camera for capturing the vehicle passing through the road;
detect the number of occupants in the vehicle captured in the second image, on the basis of a detection result of the second image;
determine whether or not the first image and the second image satisfy a predetermined condition; and
decide, in a case where the first image and the second image satisfy the predetermined condition, the number of occupants in the vehicle with use of the number of occupants in the vehicle captured in the first image and the number of occupants in the vehicle captured in the second image (Par. [0031-39]: image acquisition unit 100 includes an image capture device, such as a camera, and provides acquired images to the specific-part detection unit 101 and the person detection unit 103… the image acquisition unit 100 acquires images… The specific-part detection unit 101 detects a specific part of a vehicle (referred to as "specific part" below) in the image provided by the image acquisition unit 100 and provides the result of the detection (referred to as "specific-part detection result" below) to the association unit 102… The association unit 102 obtains vehicle movement information by associating the specific-part detection results of the images with each other and provides the obtained vehicle movement information to the integration unit 104… The person detection unit 103 detects one or more persons in the image provided by the image acquisition unit 100 and provides the result of the detection of a person (referred to as "person detection result" below) to the integration unit 104… First, the image acquisition unit 100 acquires images of the inside of a vehicle chronologically captured from the outside of the vehicle… In a method of acquiring chronologically captured images, the image acquisition unit 100 may capture an image in response to a trigger given by an external unit or may continue capturing an image at regular intervals; Par. [0050-53]: person detection unit 103 detects one or more occupants of the vehicle in the images. FIG. 3 is a picture illustrating a state where occupants are detected in an image captured from a side. FIG. 4 is picture illustrating a state where occupants are detected in an image captured from front. For example, when an image of the faces of passengers is captured at such an angle as to see the faces almost from a side as presented in FIG. 3, the person detection unit 103 can detect the occupants by use of a detector for faces seen from a side. In contrast, when an image of the faces of passengers is captured at such an angle as to see the faces almost from front as presented in FIG. 4, the person detection unit 103 can detect the occupants by use of a detector for faces seen from front. Such detectors can be configured through learning using a number of face images captured from a side and front… The person detection unit 103 provides, to the integration unit 104, position information indicating the position of each detected person in each image together with information identifying the image (e.g., time information of the image or image number), as a person detection result… The integration unit 104 estimates the number of passengers by associating the person detection results of the images provided by the person detection unit 103 with each other, on the basis of the vehicle movement information provided by the association unit 102, and then outputs the result of the estimation… the integration unit 104… associates the occupants detected in the respective images with each other, and integrates the person detection results considered to be detection results for the same person. When there are person detection results that are obtained at the same position in the images… the person detection results are highly likely to be those obtained by false detection of a particular pattern in the background. Accordingly, the integration unit 104 excludes the person detection results detected at the same position in the images, as false detection… The integration unit 104 determines the number of passengers from the integration result and outputs the number of passengers; Par. [0081-92]: person grouping unit 401 groups person detection results for the images. This process corresponds to grouping persons in each of the row of the front seats and the row of the rear seats of a vehicle…The group association unit 402… associates person grouping results provided by the person grouping unit 401… The person number calculation unit 403 estimates the number of persons for the groups of the images associated with each other. Further, the person number calculation unit 403 calculates the number of passengers by adding together the person number estimation results for the groups… person grouping unit 401 groups the person detection results in the images. Specifically, on the basis of position information included in each of the person detection results, the person grouping unit 401 groups the person detection results for the persons located at positions close to each other, each position being indicated by the position information, as belonging to the same group. Positions close to each other, each position being indicated by the position information, means, for example, that the distance between center coordinate values of rectangles indicating the heads (faces) of respective detected persons are positioned within a predetermined range in the image. In particular, the positions of detected persons in each row of the seats of a vehicle (such as front seats or rear seats) are close to each other in an image captured by a camera capturing images from a side of a vehicle, hence being able to group the results highly accurately. In an image captured by a camera capturing images from a side of a vehicle, the positions at which the profiles of persons seated in the same row are detected are almost side by side as presented in FIG. 3. In consideration of this, the person grouping unit 401 may group the results only by using the X-axis direction (horizontal direction with respect to the ground in FIG. 3) coordinate value in the rectangle information indicating each detected profile. Rectangle information having a Y-axis direction (vertical direction with respect to the ground in FIG. 3) value largely different from the others highly likely results from fault detection and may hence be excluded from grouping… group association unit 402 carries out, for the corresponding person group areas obtained for the respective image… and associates the person group areas with each other. For example, the group association unit 402 associates, with each other, groups having center coordinates of the person group areas in the images close to each other. In this way, association information indicating, for each group in each image, the groups of different images with which the group is associated, for example, is obtained… The group association unit 402 provides the association information to the person number calculation unit 403… As described above, in this exemplary embodiment, person detection results from multiple images are associated with each other, the person detection results for respective images are integrated, and the number of passengers is determined; detect persons from a first image generated by a first camera for capturing a vehicle passing through a road; detect the number of occupants in the vehicle captured in the first image, on the basis of a detection result of the first image; detect persons from a second image generated by a second camera for capturing the vehicle passing through the road; detect the number of occupants in the vehicle captured in the second image, on the basis of a detection result of the second image (e.g. detect one or more occupants of a vehicle passing through a road from acquired images, by using a number (i.e. first, second, third… Nth) of face images captured from a side and front, such as FIG. 3, which is a picture illustrating a state where occupants are detected in an image captured from a side (i.e. a first image), FIG. 4, which is picture illustrating a state where occupants are detected in an image captured from front (i.e. a second image), as indicated above, for example); determine whether or not the first image and the second image satisfy a predetermined condition (e.g. associate person grouping results to estimate the number of persons for the th images with each other, including first and second images side and front above, integrating the person detection results for respective images, determining (i.e. deciding) the number of passengers (i.e. the number of occupants in the vehicle) from the integration result and outputs the number of passengers, including determining the number of passengers belonging to the same group when positions are close to each other (i.e. in a case where the first image and the second image satisfy the predetermined condition), as indicated above, for example).  

Regarding claim 2, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein the first camera generates the first image in response to vehicle detection by a first sensor,

wherein the first sensor detects the vehicle passing through the road from a side,
wherein the first camera captures the vehicle from the side,
wherein the second sensor detects the vehicle from a front, and
wherein the second camera captures the vehicle from the front (Par. [0031-39]: image acquisition unit 100 includes an image capture device, such as a camera, and provides acquired images to the specific-part detection unit 101 and the person detection unit 103… the image acquisition unit 100 acquires images… The specific-part detection unit 101 detects a specific part of a vehicle (referred to as "specific part" below) in the image provided by the image acquisition unit 100 and provides the result of the detection (referred to as "specific-part detection result" below) to the association unit 102… The association unit 102 obtains vehicle movement information by associating the specific-part detection results of the images with each other and provides the obtained vehicle movement information to the integration unit 104… The person detection unit 103 detects one or more persons in the image provided by the image acquisition unit 100 and provides the result of the detection of a person (referred to as "person detection result" below) to the integration unit 104… First, the image acquisition unit 100 acquires images of the inside of a vehicle chronologically captured from the outside of the vehicle… In a method of acquiring chronologically captured images, the image acquisition unit 100 may capture an image in response to a trigger given by an external unit or may continue capturing an image at regular intervals; Par. [0050-person detection unit 103 detects one or more occupants of the vehicle in the images. FIG. 3 is a picture illustrating a state where occupants are detected in an image captured from a side. FIG. 4 is picture illustrating a state where occupants are detected in an image captured from front. For example, when an image of the faces of passengers is captured at such an angle as to see the faces almost from a side as presented in FIG. 3, the person detection unit 103 can detect the occupants by use of a detector for faces seen from a side. In contrast, when an image of the faces of passengers is captured at such an angle as to see the faces almost from front as presented in FIG. 4, the person detection unit 103 can detect the occupants by use of a detector for faces seen from front. Such detectors can be configured through learning using a number of face images captured from a side and front… The person detection unit 103 provides, to the integration unit 104, position information indicating the position of each detected person in each image together with information identifying the image (e.g., time information of the image or image number), as a person detection result… The integration unit 104 estimates the number of passengers by associating the person detection results of the images provided by the person detection unit 103 with each other, on the basis of the vehicle movement information provided by the association unit 102, and then outputs the result of the estimation… the integration unit 104… associates the occupants detected in the respective images with each other, and integrates the person detection results considered to be detection results for the same person. When there are person detection results that are obtained at the same position in the images… the person detection results are highly likely to be those obtained by false detection of a particular pattern in the background. Accordingly, the integration unit 104 excludes the person detection results detected at the same position in the images, as false detection… The integration unit 104 determines the number of passengers from the integration result and outputs the number of passengers; Par. [0081-92]: person grouping unit 401 groups person detection results for the images. This process corresponds to grouping persons in each of the row of the front seats and the row of the rear seats of a vehicle…The group association unit 402… associates person grouping results provided by the person grouping unit 401… The person number calculation unit 403 estimates the number of persons for the groups of the images associated with each other. Further, the person number calculation unit 403 calculates the number of passengers by adding together the person number estimation results for the groups… person grouping unit 401 groups the person detection results in the images. Specifically, on the basis of position information included in each of the person detection results, the person grouping unit 401 groups the person detection results for the persons located at positions close to each other, each position being indicated by the position information, as belonging to the same group. Positions close to each other, each position being indicated by the position information, means, for example, that the distance between center coordinate values of rectangles indicating the heads (faces) of respective detected persons are positioned within a predetermined range in the image. In particular, the positions of detected persons in each row of the seats of a vehicle (such as front seats or rear seats) are close to each other in an image captured by a camera capturing images from a side of a vehicle, hence being able to group the results highly accurately. In an image captured by a camera capturing images from a side of a vehicle, the positions at which the profiles of persons seated in the same row are detected are almost side by side as presented in FIG. 3. In consideration of this, the person grouping unit 401 may group the results only by using the X-axis direction (horizontal direction with respect to the ground in FIG. 3) coordinate value in the rectangle information indicating each detected profile. Rectangle information having a Y-axis direction (vertical direction with respect to the ground in FIG. 3) value largely different from the others highly likely results from fault detection and may hence be excluded from grouping… group association unit 402 carries out, for the corresponding person group areas obtained for the respective image… and associates the person group areas with each other. For example, the group association unit 402 associates, with each other, groups having center coordinates of the person group areas in the images close to each other. In this way, association information indicating, for each group in each image, the groups of different images with which the group is associated, for example, is obtained… The group association unit 402 provides the association information to the person number calculation unit 403… As described above, in this exemplary embodiment, person detection results from multiple images are associated with each other, the person detection results for respective images are integrated, and the number of passengers is determined; wherein the first camera generates the first image in response to vehicle detection by a first sensor, wherein the second camera generates th) of face images captured from side and front, such as FIG. 3, which is a picture illustrating a state where occupants are detected in an image captured from a side, FIG. 4, which is picture illustrating a state where occupants are detected in an image captured from front, as indicated above, for example).

Regarding claim 3, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein the first camera is installed along a road having two or more lanes, and captures a vehicle passing through a lane other than a lane closest to the first camera, among the two or more lanes, from the side, and
wherein the second camera is installed above the road having two or more lanes, and captures a vehicle passing through the lane other than the lane closest to the first camera, among the two or more lanes, from the front.

claim 4, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein the processor is further configured to execute the one or more instructions to determine whether or not a time when the first image is generated and a time when the second image is generated satisfy a predetermined relationship.

Regarding claim 5, claim 4 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein the processor is further configured to execute the one or more instructions to calculate, on the basis of a distance between a first imaging position that is a position of which the first camera captures an image and a second imaging position that is a position of which the second camera captures an image, and the speed of the vehicle, a time required for the vehicle to move between the first imaging position and the | second imaging position, and determine whether or not a difference between the time.

Regarding claim 6, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein the processor is further configured to execute the one or more instructions to decide a larger one of the number of occupants in the vehicle captured in the first image and the number of occupants in the vehicle captured in the second image unit as the number of occupants in the vehicle (Par. [0081-92]: person grouping unit 401 groups person detection results for the images. This process corresponds to grouping persons in each of the row of the front seats and the row of the rear seats of a vehicle…The group association unit 402… associates person grouping results provided by the person grouping unit 401… The person number calculation unit 403 estimates the number of persons for the groups of the images associated with each other. Further, the person number calculation unit 403 calculates the number of passengers by adding together the person number estimation results for the groups… person grouping unit 401 groups the person detection results in the images. Specifically, on the basis of position information included in each of the person detection results, the person grouping unit 401 groups the person detection results for the persons located at positions close to each other, each position being indicated by the position information, as belonging to the same group. Positions close to each other, each position being indicated by the position information, means, for example, that the distance between center coordinate values of rectangles indicating the heads (faces) of respective detected persons are positioned within a predetermined range in the image. In particular, the positions of detected persons in each row of the seats of a vehicle (such as front seats or rear seats) are close to each other in an image captured by a camera capturing images from a side of a vehicle, hence being able to group the results highly accurately. In an image captured by a camera capturing images from a side of a vehicle, the positions at which the profiles of persons seated in the same row are detected are almost side by side as presented in FIG. 3. In consideration of this, the person grouping unit 401 may group the results only by using the X-axis direction (horizontal direction with respect to the ground in FIG. 3) coordinate value in the rectangle information indicating each detected profile. Rectangle information having a Y-axis direction (vertical direction with respect to the ground in FIG. 3) value largely different from the others highly likely results from fault detection and may hence be excluded from grouping… group association unit 402 carries out, for the corresponding person group areas obtained for the respective image… and associates the person group areas with each other. For example, the group association unit 402 associates, with each other, groups having center coordinates of the person group areas in the images close to each other. In this way, association information indicating, for each group in each image, the groups of different images with which the group is associated, for example, is obtained… The group association unit 402 provides the association information to the person number calculation unit 403… As described above, in this exemplary embodiment, person detection results from multiple images are associated with each other, the person detection results for respective images are integrated, and the number of passengers is determined; Par. [0091]: The person number calculation unit 403 obtains the number of persons in each row on the basis of the association information and calculates the number of passengers by adding up the numbers of persons in the rows. In this operation, the person number calculation unit 403 obtains the largest number for the groups associated with each other and sets the largest number as the number for the corresponding row; decide a larger one of the number of occupants in the vehicle captured in the first image and the number of occupants in the vehicle captured in the second image unit as the number of occupants in the vehicle (e.g. person number calculation obtains the largest number for the groups associated with each other and sets the largest number as the number (i.e. decide a larger one of the number of occupants in the vehicle), including . an image captured by 

Regarding claim 7, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein in a case where the first image does not satisfy the predetermined condition with any second image, the processor is further configured to execute the one or more instructions to decide the number of occupants in the vehicle with use of the number of occupants in the vehicle captured in the first image.

Regarding claim 8, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein in a case where the first image does not satisfy the predetermined condition with any second image, the processor is further configured to execute the one or more instructions not to decide the number of occupants in the vehicle captured in the first image and outputs an error (Par. [0048]: obtains specific-part detection results close to the regression line, and can thereby associate the specific parts of the images with each other, and detection results include false detection… associates the occupants detected in the respective images with each other, and integrates the person detection results considered to be detection results for the same person. When there are person detection results that are obtained at the same position in the images irrespective of the movement amount, the person detection results are highly likely to be those obtained by false detection of a particular pattern in the background. Accordingly, the integration unit 104 excludes the person detection results detected at the same position in the images, as false detection. A concrete method to be employed for the integration is described later. The integration unit 104 determines the number of passengers from the integration result and outputs the number of passengers; wherein in a case where the first image does not satisfy the predetermined condition with any second image, the processor is further configured to execute the one or more instructions not to decide the number of occupants in the vehicle captured in the first image and outputs an error (e.g. associate person grouping results to estimate the number of persons for the groups of the images associated with each other (i.e. the number of occupants in the vehicle) and group the person detection results in the images by satisfying a predetermined condition, including grouping the person detection results for the persons located at positions close to each other, as belonging to the same group, and when positions are not close to each other (i.e. does not satisfy the predetermined condition), system excludes the person detection results detected at the same position in the images, as false detection (i.e. outputs an error), as indicated above), for example).

Regarding claim 9, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein in a case where the second image does not satisfy the predetermined condition with any first image, the number of occupants in the vehicle is decided with use of the number of occupants in the vehicle captured in the second image (Par. [0048]: obtains specific-part detection results close to the regression line, and can thereby associate the specific parts of the images with each other, and detection results include false detection… associates the occupants detected in the respective images with each other, and integrates the person detection results considered to be detection results for the same person. When there are person detection results that are obtained at the same position in the images irrespective of the movement amount, the person detection results are highly likely to be those obtained by false detection of a particular pattern in the background. Accordingly, the integration unit 104 excludes the person detection results detected at the same position in the images, as false detection. A concrete method to be employed for the integration is described later. The integration unit 104 determines the number of passengers from the integration result and outputs the number of passengers; Par. [0090]: group association unit 402 associates, with each other, groups having center coordinates of the person group areas in the images close to each other. In this way, association information indicating, for each group in each image, the groups of different images with which the group is associated, for example, is obtained; wherein in a case where the second image does not satisfy the predetermined condition with any first image, the number of occupants in the vehicle is decided with use of the number of occupants in the vehicle captured in the second image (e.g. associate person grouping results to estimate the number of persons for the groups of the images associated with each other (i.e. the number of occupants in the vehicle) and group the person detection results in the images by satisfying a predetermined condition, including grouping the person detection results for the persons located at positions close to each other, as belonging to the 

Regarding claim 10, claim 1 is incorporated and OAMI discloses the apparatus (Par. [0001]), wherein in a case where the second image does not satisfy the predetermined condition with any first image, the processor is further configured to execute the one or more instructions not to decide the number of occupants in the vehicle captured in the second image and outputs an error (Par. [0048]: obtains specific-part detection results close to the regression line, and can thereby associate the specific parts of the images with each other, and detection results include false detection… associates the occupants detected in the respective images with each other, and integrates the person detection results considered to be detection results for the same person. When there are person detection results that are obtained at the same position in the images irrespective of the movement amount, the person detection results are highly likely to be those obtained by false detection of a particular pattern in the background. Accordingly, the integration unit 104 excludes the person detection results detected at the same position in the images, as false detection. A concrete method to be employed for the integration is described later. The integration unit 104 determines the number of passengers from the integration result and outputs the number of passengers; 

Regarding claim 11, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 12, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 1 in its entirety, the further limitations of “… wherein the first camera is installed along a road having two or more lanes, and captures a vehicle passing through a lane other than a lane closest to the first camera, among the two or more lanes, from the side, an
wherein the second camera is installed above the road having two or more lanes, and captures a vehicle passing through the lane other than the lane closest to the first camera, among the two or more lanes, from the front”, as recited in claim 3.  
In view of claim 1 in its entirety, the further limitations of “… wherein the processor is further configured to execute the one or more instructions to determine whether or not a time when the first image is generated and a time when the second image is generated satisfy a predetermined relationship”, as recited in claim 4.
In view of claim 1 in its entirety, the further limitations of “… wherein in a case where the first image does not satisfy the predetermined condition with any second image, the processor is further configured to execute the one or more instructions to decide the number of occupants in the vehicle with use of the number of occupants in the vehicle captured in the first image.”, as recited in claim 7.
Examiner was not able to find art similar to aforementioned feature limitations.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668